DETAILED CORRESPONDENCE
This Office action is in response to the election received February 2, 2022.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,719,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention as amended include an oxime ester of formula (B1) shown here:

    PNG
    media_image1.png
    166
    359
    media_image1.png
    Greyscale

 (B1) is generic to the claimed components (B3) to (B5) in claim 14 which is formulate in a composition for a semiconductor device having the same area of void portion of the copper wiring at 10% or less.  Thus, the current claims 1-10 if patented would extend the grant to the U.S. Patent 10,719,016 for the same invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HINO et al (5,374,469), HONDA et al (2011/0291260), KAWAMONZEN et al (5,578,697), and LIN et al (2013/0021543). 
The claimed invention now recites the following:

    PNG
    media_image2.png
    633
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    255
    638
    media_image3.png
    Greyscale


Examples 2 and 7 in column 17 and 22, respectively for the polyimide precursor made from 3,3’,4,4’-biphenyltetracarboxylic acid dianhydride including 4,4’-diaminodiphenylether.  The composition serves as an adhesive insulating layer over a wiring circuit.  
HONDA et al and KAWAMONZEN et al report the use of polyimide precursor resin composition coated as an insulating layer over copper wiring, see paragraph [0138] in HONDA et al shown here:
    PNG
    media_image4.png
    213
    415
    media_image4.png
    Greyscale

The components used to form the polyimide precursor include 
	The void formation rate was calculated as seen in Table 2 page 11 wherein HONDA et al examples demonstrate a void formulation rate of up to 5% as described in paragraph [0135] to [0136].

    PNG
    media_image5.png
    332
    391
    media_image5.png
    Greyscale

The components of the polyimide precursor include biphenyltetracarboxylic dianhydride as seen in paragraph [0060] and as the diamine, 4, 4’-diaminodiphenyl ether found in paragraph [0064].
KAWAMONZEN et al disclose polyimide precursor resin compositions made from a dianhydride and a diamine as seen in column 6, lines 36-44, shown here:
    PNG
    media_image6.png
    206
    445
    media_image6.png
    Greyscale

The components include biphenyl tetracarboxylic acid dianhydride and diaminodiphenyl ether, as seen in column 10, line 55 for the dianhydride and column 32, lines 3-61, specifically line 8, shown below: 
    PNG
    media_image7.png
    220
    469
    media_image7.png
    Greyscale

The composition is coated over copper wiring as seen in Fig. 4.

    PNG
    media_image8.png
    273
    448
    media_image8.png
    Greyscale

LIN et al disclose photosensitive composition for semiconductor display devices wherein the photoinitiators include phenyl ketones, and acetophenone compounds in addition to acyl oxime compounds such as CGI-242, 1-(4-phenyl-thio-phenyl)-octane-1,2-dion2-oxime-O-benzoate, which has the following structure:

    PNG
    media_image9.png
    166
    324
    media_image9.png
    Greyscale

These photoinitiators are functionally equivalent to those disclosed in KAWAMONZEN et al wherein they teach phenyl ketones and acetophenones as suitable, such that the skilled artisan seen equivalent acyl oxime compounds in LIN et al would expect same or similar results when using CGI-242 in place of a polyimide containing composition for semiconductor devices.
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to coat the polyimide precursor resin composition of HINO et al in the art of either HONDA et al or KAWAMONZEN et al and replace a known photoinitiator such as CGI-242, 1-(4-phenyl-thio-phenyl)-octane-1,2-dion2-oxime-O-benzoate from LIN et al in place of any of the photoinitiators of KAMAMONZEN et al and the reasonably expect same or similar results for improved adhesive strength between the metal layers or wiring circuits formed on both surfaces of the substrate.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE et al (2012/0012366) discloses a polyimide photosensitive resin disclose CGI-242 as an oxime-based photoinitiator, see paragraph [0065].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		
							/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J. Chu
February 10, 2022